                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

TIMOTHY LEE BEATY                                                                       PLAINTIFF

v.                                                         CIVIL ACTION NO. 1:18-CV-215-RP

COMMISSIONER OF SOCIAL SECURITY                                                       DEFENDANT


                                       FINAL JUDGMENT

       Plaintiff Timothy Lee Beaty filed suit under 42 U.S.C. § 1383(c) for judicial review of

the unfavorable decision of the Commissioner of Social Security regarding an application for

supplemental security income. Docket 1. The parties have consented to entry of final judgment

by the United States Magistrate Judge under the provision of 28 U.S.C. § 636(c), with any appeal

to the Court of Appeals for the Fifth Circuit. Docket 10. The Court, having considered the

record, the administrative transcript, the briefs of the parties, and the applicable law, finds as

follows:

       The Commissioner’s decision is not supported by substantial evidence because the

hypothetical question posed to the vocational expert did not “incorporate reasonably all

disabilities of the claimant recognized by the ALJ” as required by Bowling v. Shalala, 36 F.3d

431, 436 (5th Cir. 1994). Whereas the ALJ assigned a light RFC with no overhead reaching, the

hypothetical question posed to the VE and upon which the ALJ ultimately relied contained a

sedentary RFC with a limitation to frequent reaching and no overhead reaching. The court lacks

confidence that the plaintiff is capable of performing the jobs that were identified by the VE in

response to a hypothetical containing a different RFC than that assigned to the plaintiff by the

ALJ.
       The Commissioner’s decision is reversed and remanded for further proceedings

consistent with this Order.

       SO ORDERED, this the 1st day of August, 2019.

                                          /s/ Roy Percy
                                          UNITED STATES MAGISTRATE JUDGE
